United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.S., Appellant
and
DEPARTMENT OF DEFENSE,
DEFENSE COMMISSARY AGENCY,
McGUIRE AIR FORCE BASE, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Aaron B. Aumiller, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-0384
Issued: October 8, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
CHRISTOPHER J. GODFREY, Deputy Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On December 9, 2019 appellant, through counsel, filed a timely appeal from an October 1,
2019 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met his burden of proof to establish a left knee condition
causally related to the accepted February 3, 2017 employment incident.
FACTUAL HISTORY
On February 13, 2017 appellant, then a 56-year-old meat cutter, filed a traumatic injury
claim (Form CA-1) alleging that on February 3, 2017 he injured his knee when he walked in front
of a case of meat and his knee popped, causing severe pain in the knee area while in the
performance of duty. He indicated that he was unable to bend over and lift meat materials or boxes
and suffered an internal derangement of his knee. On the reverse side of the claim form, the
employing establishment controverted the claim, contending that appellant was not injured in the
performance of duty because he was walking back to his duty station from his break at the time of
the alleged incident.
In a February 4, 2017 report, Dr. Paul Reyes, Board-certified in internal medicine,
indicated that appellant was seen for a medial collateral ligament knee strain and degenerative joint
disease. In a prescription note dated February 4, 2017, he noted that appellant should remain off
work until he was reevaluated by a workers’ compensation physician or an orthopedic physician.
A February 17, 2017 attending physician’s report (Form CA-20) by Dr. Mark Pollard, a
Board-certified orthopedic surgeon, indicated that appellant was injured at work on February 3,
2017 when he was walking and heard a pop in his left knee and experienced the immediate onset
of pain. He reported that there was no evidence of a preexisting condition. Dr. Pollard noted that
an x-ray revealed mild degenerative joint disease and he diagnosed acute left knee pain. He
checked the box marked “Yes” indicating that appellant’s condition was caused or aggravated by
an employment activity, and he explained that appellant’s injury occurred while he was at work.
Dr. Pollard indicated that appellant should not return to work until March 31, 2017. In a note of
even date he indicated that appellant presented with knee pain. Dr. Pollard diagnosed acute left
knee pain and indicated that appellant’s acute left knee pain diagnosis was causally related to
appellant’s work incident.3
In an April 4, 2017 development letter, OWCP notified appellant that when his claim was
first received it appeared to be a minor injury that resulted in minimal or no lost time from work,
and since the employing establishment had not controverted continuation of pay or challenged the
case, a limited amount of medical expenses were administratively approved and paid. It noted that
it had now reopened the claim for formal consideration because he had filed a wage-loss claim.
OWCP informed appellant that additional factual and medical evidence were required to establish
his claim. It advised him of the type of factual and medical evidence necessary to establish his
claim and attached a questionnaire for his completion. OWCP afforded appellant 30 days to submit
the requested evidence.

3
A February 23, 2017 attending provider treatment plan by Dr. Pollard indicated that appellant was injured on
February 3, 2017 and that his condition was employment related.

2

In February 4, 2017 emergency room records, Dr. Reyes indicated that appellant presented
with “right” knee pain and after he felt his “right” knee pop while at work the previous day.
Appellant explained that his pain was aggravated by walking and improved when resting.
Dr. Reyes noted that appellant had a medical history of a musculoskeletal disorder and a right
meniscus repair. A physical examination revealed lateral tenderness in appellant’s “right” knee
and a positive McMurray’s test. Dr. Reyes diagnosed internal derangement of the knee and
degenerative joint disease in the knee. He advised that appellant not return to work until
reevaluated by a physician.
February 4, 2017 x-rays of appellant’s left knee interpreted by Dr. Nitesh Bhagat, a Boardcertified radiologist, displayed mild osteoarthritis and a small intra-articular body within the
posterior joint.
In a February 17, 2017 narrative report, Dr. Pollard indicated that appellant presented with
left knee pain. Appellant related that his knee popped while he was walking on a concrete floor at
work on February 3, 2017 and he experienced immediate sharp pain in the medial aspect of his left
knee and difficulty weight-bearing. His pain worsened with bending and twisting and improved
with resting. Appellant indicated that he had no previous left knee injuries. A physical
examination of his left knee revealed a possible slight effusion, medial joint line tenderness, and
medial pain with McMurray’s test. Dr. Pollard noted that x-rays of appellant’s left knee displayed
mild degenerative changes and he diagnosed mild degenerative joint disease and a possible medial
meniscus tear. He advised that appellant should stay off work.
A March 12, 2017 magnetic resonance imaging (MRI) scan of appellant’s left knee
interpreted by Dr. Veniamin Barshay, Board-certified in nuclear medicine, noted a displaced tear
of the body and posterior horn of the medial meniscus, a displaced flap fragment in the medial
gutter, a linear abnormal signal in the anterior horn of the lateral meniscus, mild abnormal signal
in the medial compartment articular cartilage, and a small Baker’s cyst.
In a March 16, 2017 report, Dr. Pollard indicated that appellant experienced continued left
knee pain. He noted his review of appellant’s history of injury and his physical examination
findings. Dr. Pollard reviewed appellant’s left knee MRI scan that demonstrated mild degenerative
joint disease, a medial meniscus tear, and a displaced flap in the medial gutter, and thereafter
diagnosed left knee medial meniscus tear and degenerative joint disease. In a separate March 16,
2017 note, he indicated that appellant’s left knee medial meniscus tear was causally related to
appellant’s work incident.
Dr. Pollard related in an April 3, 2017 operative report that he performed a left knee
arthroscopy with partial medial meniscectomy, an excision of the patellofemoral plica, and an
examination of appellant’s left knee under anesthesia. He diagnosed a medial meniscus tear with
a large flat tear and a grade 2 and 3 change of the medial femoral condyle and grade 3 change of
the patellofemoral joint and a patellofemoral plica. In an accompanying note, Dr. Pollard indicated
that appellant could return to work on May 15, 2017.
In an unsigned April 14, 2017 visit summary report, it was noted that Dr. Pollard had
diagnosed a left knee medial meniscus tear and left knee primary osteoarthritis.

3

Appellant completed OWCP’s questionnaire on April 18, 2017. He indicated that while at
work on February 3, 2017 he was stretching and bending to check supplies within meat cases to
see which additional cuts of meat were needed when he felt his left knee joint twist and heard and
felt it pop. Appellant explained that he immediately experienced excruciating pain and felt
unstable and was unable to walk properly after the incident. He went to the emergency room the
next day.
By decision dated May 12, 2017, OWCP denied appellant’s traumatic injury claim, finding
that the evidence of record was insufficient to establish causal relationship between his diagnosed
conditions and the February 3, 2017 accepted employment incident. It concluded therefore that
the requirements had not been met to establish an injury as defined by FECA.
In a June 2, 2017 medical report, Dr. Pollard indicated that appellant’s pain had improved,
as he presented with minimal pain in the medial aspect of his left knee. He noted that appellant’s
current left knee examination revealed normal results. Dr. Pollard opined that within a reasonable
degree of medical probability appellant’s meniscus tear was caused by the injury he sustained on
February 3, 2017.
On May 14, 2018 appellant requested reconsideration. He attached a timeline of his injury
and his medical treatment.
By decision dated August 9, 2018, OWCP denied modification of its May 12, 2017
decision.
On January 10, 2019 appellant, through counsel, requested reconsideration. In an attached
letter of even date, counsel argued that a newly submitted September 25, 2018 narrative medical
report by Dr. Pollard was based on an accurate medical history and explained how appellant’s
movements at work had caused his meniscus tear.
In a September 25, 2018 letter, Dr. Pollard noted his review of appellant’s history of injury
and his treatment, including physical examination findings and diagnostic imaging results. He
concluded that mechanically the event of February 3, 2017 caused appellant’s injury by direct
causation. Dr. Pollard indicated that appellant previously had an asymptomatic knee and suffered
a meniscus tear while walking at work. He noted that this type of injury can occur with a twist or
other motion while walking. Dr. Pollard additionally noted that appellant’s injury was proximately
caused by appellant’s workplace incident, and he indicated that his opinions were within a
reasonable degree of medical certainty.
By decision dated March 6, 2019, OWCP denied modification of its May 12, 2017
decision.
On July 5, 2019 appellant, through counsel, requested reconsideration. In an attached letter
dated July 4, 2019, counsel indicated that a newly submitted June 4, 2019 narrative medical report
by Dr. Pollard was fully rationalized as it provided a detailed explanation of how appellant’s
accepted employment incident caused his diagnosed condition.
A June 4, 2019 letter from Dr. Pollard reviewed appellant’s history of injury and medical
treatment. He noted appellant’s physical examination findings and diagnostic imaging results.
4

Dr. Pollard indicated that on May 16, 2019 appellant presented with mild-to-moderate left knee
pain, but stated that his symptoms were overall tolerable. He indicated that “the targeted opinion
of the knee diagnosis of the medial meniscus tear is that it occurred mechanically with the event
of February 3, 2017.” Dr. Pollard opined that “the direct causation would be, as [appellant] had
previously asymptomatic knee and was reportedly walking and twisted the knee while at work and
suffered immediate onset of sharp medial joint tenderness, medial pain with McMurrray’s test.”
He stated that appellant twisted his knee, causing immediate pain in the medial aspect of
appellant’s knee, which was confirmed by a left knee MRI scan. Dr. Pollard further opined that
this type of tear “can” “certainly” occur due to a twist or other motion while walking. He opined
that appellant’s medial meniscus tear was proximately caused by appellant’s February 3, 2017
accepted employment injury.
By decision dated October 1, 2019, OWCP denied modification of its May 12, 2017
decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation of FECA,5 that an injury was sustained in the performance of duty as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the
employment injury.6 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.7
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established. There
are two components involved in establishing fact of injury. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at the
time, place, and in the manner alleged. The second component is whether the employment incident
caused a personal injury and this component can be established only by medical evidence.8

4

Supra note 2.

5

F.H., Docket No.18-0869 (issued January 29, 2020); J.P., Docket No. 19-0129 (issued April 26, 2019); Joe D.
Cameron, 41 ECAB 153 (1989).
6

L.C., Docket No. 19-1301 (issued January 29, 2020); J.H., Docket No. 18-1637 (issued January 29, 2020);
James E. Chadden, Sr., 40 ECAB 312 (1988).
7

P.A., Docket No. 18-0559 (issued January 29, 2020); K.M., Docket No. 15-1660 (issued September 16, 2016);
Delores C. Ellyett, 41 ECAB 992 (1990).
8
T.H., Docket No. 19-0599 (issued January 28, 2020); K.L., Docket No. 18-1029 (issued January 9, 2019); John J.
Carlone, 41 ECAB 354 (1989).

5

The medical evidence required to establish causal relationship between a claimed specific
condition and an employment incident is rationalized medical opinion evidence.9 The opinion of
the physician must be based on a complete factual and medical background of the employee, must
be one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and specific employment factors
identified by the employee.10
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish that his left knee
conditions were causally related to the accepted February 3, 2017 employment incident.
Appellant was initially seen on February 4, 2017 in an emergency room by Dr. Reyes.
Dr. Reyes indicated that appellant presented with right [sic] knee pain and stated that appellant felt
his right [sic] knee pop while at work the previous day. He noted that appellant had a medical
history of a musculoskeletal disorder and a right meniscus repair. Dr. Reyes conducted a physical
examination and diagnosed internal derangement of the knee and degenerative joint disease in the
knee. Discharge instructions indicated that appellant was seen for a sprained knee. In a
February 4, 2017 prescription note, Dr. Reyes indicated that appellant should stay off of work until
reevaluated by a physician. A physician’s opinion on whether there is causal relationship between
the diagnosed condition and the accepted employment incident must be based on a complete
factual and medical background.11 These emergency records contain an inaccurate factual and
medical background, as they state that appellant presented with right knee pain and stated that he
felt his right knee pop while at work the previous day, while in fact he alleged that his injury
occurred to his left knee. Additionally, Dr. Reyes did not provide an opinion on the cause of
appellant’s condition. The Board has held that medical evidence that does not offer an opinion
regarding the cause of an employee’s condition is of no probative value on the issue of causal
relationship.12 Therefore, these medical records are insufficient to establish appellant’s claim.
In a February 17, 2017 note, Dr. Pollard indicated that appellant presented with knee pain.
He diagnosed acute left knee pain and indicated that appellant’s acute left knee pain diagnosis was
causally related to appellant’s work incident. The Board has held that pain is a symptom and not
a compensable medical diagnosis.13 Dr. Pollard also did not provide an opinion as to causal
relationship. As noted medical evidence that does not offer an opinion regarding the cause of an

9

S.S., Docket No. 19-0688 (issued January 24, 2020); A.M., Docket No. 18-1748 (issued April 24, 2019); Robert G.
Morris, 48 ECAB 238 (1996).
10
T.L., Docket No. 18-0778 (issued January 22, 2020); Y.S., Docket No. 18-0366 (issued January 22, 2020);
Victor J. Woodhams, 41 ECAB 345, 352 (1989).
11

Id.

12

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

13

See S.L., Docket No. 19-1536 (issued June 26, 2020); D.Y., Docket No. 20-0112 (issued June 25, 2020).

6

employee’s condition is of no probative value on the issue of causal relationship.14 This report,
therefore, is insufficient to establish appellant’s claim.
Dr. Pollard’s February 17, 2017 attending physician’s report (Form CA-20) indicated that
appellant was injured at work on February 3, 2017 when he was walking and heard a pop in his
left knee and experienced immediate pain. He stated that there was no evidence of a preexisting
condition. Dr. Pollard noted that an x-ray revealed mild degenerative joint disease. He checked a
box marked “Yes” in response to the question of whether appellant’s condition was caused or
aggravated by an employment activity, and he explained that appellant’s injury occurred while he
was at work. The Board has held however that when a physician’s opinion on causal relationship
consists only of a checkmark on a form, without further explanation or rationale, that opinion is of
diminished probative value and is insufficient to establish a claim.15 Dr. Pollard did not provide
an explanation of how the February 3, 2017 accepted employment incident caused or aggravated
appellant’s diagnosed degenerative joint condition. The Board has held that medical opinion
evidence should offer a medically sound explanation of how the specific employment incident or
work factors physiologically caused appellant’s injury.16
Dr. Pollard’s February 17, 2017 narrative report indicated that appellant had related that
his left knee popped while he was walking on a concrete floor at work on February 3, 2017 and
appellant experienced immediate sharp pain in the medial aspect of his left knee and difficulty
weight-bearing. Appellant indicated that he had no previous left knee injuries. Dr. Pollard
conducted physical examination of appellant’s left knee and noted that x-rays of appellant’s left
knee displayed mild degenerative changes. He diagnosed left knee mild degenerative joint disease
and a possible medial meniscus tear. In this report, as in his April 3, 2017 operative report, and
April 14, 2017 progress note, Dr. Pollard did not offer a medical opinion regarding the cause of
appellant’s diagnoses. The Board has held that medical evidence that does not offer an opinion
regarding the cause of a diagnosed condition is of no probative value on the issue of causal
relationship.17 As such, these medical reports are insufficient to establish appellant’s claim.
In a February 23, 2017 attending provider treatment plan, Dr. Pollard indicated that
appellant was injured on February 3, 2017 and that appellant’s condition was employment related.
However, he did not provide a diagnosis in this report. In a March 16, 2017 report, Dr. Pollard
also concluded that appellant’s left knee condition was causally related to the accepted
employment incident. The Board has held that medical reports are of no probative value if they
do not provide medical reasoning, or rationale, explaining how appellant’s work activity caused
or aggravated a particular diagnosed condition.18 Therefore, these documents are insufficient to
establish his claim.

14

Id.

15

O.M., Docket No. 18-1055 (issued April 15, 2020); Gary J. Watling, 52 ECAB 278 (2001).

16

See H.A., Docket No. 18-1466 (issued August 23, 2019); L.R., Docket No. 16-0736 (issued September 2, 2016).

17

Supra note 13.

18

M.E., Docket No. 18-0940 (issued June 11, 2019).

7

Dr. Pollard reported on June 2, 2017 that appellant presented with minimal pain in the
medial aspect of his left knee. He repeated appellant’s history of injury, conducted a physical
examination, opined that it was within a reasonable degree of medical probability that appellant’s
meniscus tear was caused by the injury he sustained on February 3, 2017. While Dr. Pollard’s
opinion supports causal relationship, he does not explain how the accepted February 3, 2017
employment injury caused appellant’s meniscus tear. As he failed to provide medical rationale
explaining the basis of his conclusory opinion, this report is of limited probative value and
insufficient to establish appellant’s claim.19
Dr. Pollard’s September 25, 2018 report noted that appellant presented with mild-tomoderate pain in the medial aspect of his left knee. He stated that “the targeted opinion of
mechanically the event of February 3, 2017 caused this injury would be direct causation.”
Dr. Pollard indicated that appellant previously had an asymptomatic knee and suffered a meniscus
tear while walking at work. He noted that this type of injury can occur with a twist or other motion
while walking. Dr. Pollard additionally noted that appellant’s injury was proximately caused by
his workplace incident, and he indicated that his opinions were within a reasonable degree of
medical certainty. His explanation that appellant’s type of injury can occur when a twist or other
motion while walking is speculative in nature. The Board has held that medical opinions that are
speculative or equivocal are of diminished probative value.20 Lacking a rationalized explanation,
Dr. Pollard’s September 25, 2018 letter is insufficient to meet appellant’s burden of proof.21
Similarly, in his June 4, 2019 report, Dr. Pollard opined that appellant’s medial meniscus
tear was proximately caused by his February 3, 2017 accepted employment injury. He stated that
on February 3, 2017 appellant was walking while at work and twisted his knee, causing immediate
pain in the medial aspect of appellant’s knee, and a left knee MRI scan confirmed that he sustained
a flap-type tear of the meniscus. Dr. Pollard further opined that this type of tear can certainly occur
due to a twist or other motion while walking. His opinion that appellant’s type of meniscus tear
can occur due to a twist or other motion while walking is speculative, and as stated above, the
Board has held that medical opinions that are speculative or equivocal are of diminished probative
value.22 Lacking a rationalized explanation, as to how the accepted incident caused the diagnosed
conditions, Dr. Pollard’s June 4, 2019 report, as well as his other reports of record, are insufficient
to meet appellant’s burden of proof.
OWCP also received a February 4, 2017 x-ray report and a March 12, 2017 left knee MRI
scan. The Board has held, however, that diagnostic studies, standing alone, lack probative value
as they do not provide an opinion on causal relationship between an employment incident and a
diagnosed condition.23

19

S.D., Docket No. 20-0413 (issued July 28, 2020).

20

H.A., Docket No. 18-1455 (issued August 23, 2019).

21

See C.B., Docket No. 20-0464 (issued July 21, 2020).

22

Supra note 20.

23

Supra note 18.

8

As the medical evidence of record does not include a rationalized opinion explaining that
appellant’s accepted February 3, 2017 employment incident caused his diagnosed left knee
conditions, the Board finds that he has not met his burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that his left knee
conditions were causally related to the accepted February 3, 2017 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the October 1, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 8, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Christopher J. Godfrey, Deputy Chief Judge, dissenting:
I respectfully dissent from the decision of the majority. The majority finds that appellant
has not submitted sufficient medical evidence to either establish his claim, or to require OWCP to
undertake further development of the medical evidence on the issue of causal relationship between
his diagnosed left knee meniscus tear and the accepted February 3, 2017 employment incident. I
cannot support the finding of the majority and would remand the case for OWCP to fulfill its
responsibility to develop the claim in a nonadversarial manner consistent with its own established
procedures and Board precedent.
OWCP previously accepted that appellant’s left knee “popped out” as he was walking in
front of a meat case while performing work tasks and that he sustained a diagnosed meniscus tear.
It is undisputed that this incident resulted in immediate left knee pain at the time of incident. The

9

sole question before the Board is whether appellant has met his burden of proof to establish that
the act of walking (along with twisting) while at work caused the diagnosed condition.
With his claim form appellant submitted an attending physician’s report (Form CA-20)
from Dr. Pollard, a qualified medical specialist in orthopedics, who confirmed the history of injury
and opined that there was a causal relationship between the accepted employment incident and the
diagnosed condition.
OWCP procedures require that, when a claimant files a claim form, it must undertake initial
development of his or her claim. Its procedure manual explains the necessary medical
development required before adjudication of the claim.1 Herein, based upon those procedures,
OWCP properly noted the initial evidence submitted and sent a development letter to inform
appellant that he was required to supply an additional medical opinion from his attending physician
addressing how his employment incident resulted in the diagnosed condition.2
In response to the development letter, appellant submitted additional medical evidence
including new treatment notes from Dr. Pollard, reports detailing diagnostic testing, an operative
report, and treatment notes from Dr. Reyes. In a response to the questionnaire, he explained his
workplace physical activities at the time of the incident and onset of pain, including bending and
stretching while walking by meat cases. Thereafter, OWCP denied his claim finding Dr. Pollard’s
opinion, as well as the other evidence of record, insufficient to establish causal relationship.
Following the initial denial, appellant submitted March 16 and June 2, 2017 reports by
Dr. Pollard who again provided a supportive medical opinion as to causal relationship. Upon
reconsideration OWCP, for a second time, denied the claim finding that the evidence submitted
was insufficient to establish causal relationship. Subsequently, appellant and his counsel
submitted two opinion letters from Dr. Pollard specifically addressing the issue of causal
relationship. In both letters Dr. Pollard relied upon a correct history of injury and found that the
accepted act of walking while at work was the “direct cause” of the diagnosed left knee condition
and explained that appellant had immediate onset of pain upon twisting his knee, that the diagnosis
of a tear was confirmed by MRI scan, and that the type of injury (a tear) was one that can
“certainly” be caused by the twisting of a knee or other motion while walking. On reconsideration
of the claim, OWCP found for the third time that the evidence of record was insufficient to
establish causal relationship.
I find that, following the submission of the opinion letters by Dr. Pollard, the claims
examiner should have followed OWCP procedures which expressly provide that:
“For OWCP to undertake additional medical development, the claimant must
establish a prima facie case by submitting medical evidence from a physician
which, at the least, states a diagnosis and clearly supports causal relationship.
However, in some cases, the medical opinion need not be fully rationalized in order
1

Federal (FECA) Procedure Manual, Part 2 -- Claims, Initial Development of Claims, Chapter 2.800.8.c
(June 2011).
2

Id. at Chapter 2.800.8.b(2).

10

for the CE to undertake further development. For example, the attending physician
may provide a diagnosis and an opinion which is not well-reasoned, but nonetheless
supports causal relationship. In such cases, further clarification is needed to
establish the case, and the medical development should be undertaken by the CE.3”
I find that Dr. Pollard’s reports and opinion letters are appropriately sufficient to establish
a prima facie case as he provided a clear diagnosis of a left knee injury and he has opined that the
accepted incident was the “direct cause” of that diagnosed condition on several occasions. That is
all that was required to trigger further development pursuant to OWCP’s procedures.4 Beyond
that, however, Dr. Pollard has also explained how the act of walking can “certainly” be caused by
the twisting of a knee or other motion. While the majority opinion identifies the qualifier of “can”
to diminish Dr. Pollard’s opinion as “speculative,” I find his opinion of certainty far more
convincing than its semantic qualifier.5 The undersigned observes that the majority is effectively
requiring that appellant submit a fully supportive and rationalized opinion just to trigger the
necessity for OWCP to further development the medical record. However, when an injured worker
submits a supportive, rationalized medical opinion why is that opinion, absent conflicting medical
evidence in the case record, insufficient to accept the claim as compensable?
OWCP procedures require that this aforementioned development occur before adjudication
of the issue of causal relationship.6
I further find that the Board’s precedent also requires further development of the claim. In
the oft-cited case of John J. Carlone7 the Board provided guidance as to when OWCP must
undertake further development of the medical evidence in a causal relationship determination.
Mr. Carlone also had sustained a left knee injury for which he filed a claim and submitted form
reports, including two attending physician reports (a Form CA-16 and a Form CA-20). The Board
found that those two form reports, which did not contain narrative medical rationale, were
nonetheless sufficient to require OWCP to undertake further claim development on the issue of
causal relationship. It noted that “only in rare instances where the evidence indicates that no
additional information could possibly overcome one or more defects in the claim is it proper for
the Office to deny a case without further development.”8 The Board reasoned that “adherence to

3

Id. at Chapter 2.800.8.b(3).

4
Thus, the evidence establishes that appellant was performing an employment duty of walking which resulted in
an immediate onset of pain, followed by a diagnosed knee tear, which the attending physician says is activity sufficient
to cause a tear.

One cannot reasonably argue a physician who directly opines that “falling from atop a 10-story building onto a
concrete road ‘can certainly’ be sufficient to cause a broken leg” has provided an opinion that is illogical or equivocal
or otherwise deficient and thus failed to state a proper opinion because she or he said such an event “can” cause the
resultant condition.
5

6

Supra note 1.

7

41 ECAB 354 (1989).

8

Id.

11

proper Office procedures for development of the evidence will avoid unnecessary delays in
adjudication and payment and the filing of premature appeals to this Board.”9
Due to the failure to undertake initial claim development consistent with OWCP
procedures and Board precedent, appellant is presently three and a half years post injury, post
surgery, and his wage loss is uncompensated and his medical bills unpaid. I conclude that this
delay and outcome could have been averted had OWCP simply instructed Dr. Pollard why his
opinion was deficient and requested a supplemental opinion, or sent his “deficient” opinions to a
district medical adviser or a second opinion physician. Or, as already explained, OWCP could
have accepted the claim.

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

9

Id.

12

